                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


 STEPHEN C. BULLOCK, in his official
 capacity as Governor of Montana;
 MONTANA DEPARTMENT OF REVENUE,                     CV-18-103-GF-BMM

 Plaintiffs,
 vs.                                                      ORDER

 INTERNAL REVENUE SERVICE; DAVID
 KAUTTER, in his official capacity as
 Acting Commissioner of the Internal
 Revenue Service; UNITED STATES
 DEPARTMENT OF THE TREASURY,

 Defendants.


       Plaintiff has moved for an order allowing Deepak Gupta, Esq., Daniel Wilf-

Townsend, Esq. and Matthew Wessler, Esq to appear pro hac vice in this case with

Raphael Graybill, Office of Governor Steve Bullock, designated as local counsel.

The applications of Mr. Gupta, Mr. Wilf-Townsend and Mr. Wessler appear to be in

compliance with L.R. 83.1(d).
      IT IS ORDERED:

      Plaintiff’s motions to allow Mr. Gupta, Mr. Wilf-Townsend and Mr. Wessler

to appear on its behalf (Docs. 17, 18 and 19) are GRANTED, subject to the

following conditions:

      1.     Local counsel shall exercise the responsibilities required by L.R.

83.1(d)(5) and must be designated as lead counsel or as co-lead counsel;

      2.     Only one attorney appearing pro hac vice may act as co-lead counsel;

      3.     Mr. Gupta, Mr. Wilf-Townsend and Mr. Wessler must do their own

work. They must do their own writing, sign their own pleadings, motions, briefs,

and, if designated co-lead counsel, must appear and participate personally in all

proceedings before the Court;

      4.     Local counsel shall also sign all such pleadings, motions and briefs and

other documents served or filed; and

      5.     Admission is personal to Mr. Gupta, Mr. Wilf-Townsend and Mr.

Wessler ; it is not an admission of their law firm.

      IT IS FURTHER ORDERED:

      Mr. Gupta, Mr. Wilf-Townsend and Mr. Wessler shall file, within fifteen (15)

days from the date of this Order, an acknowledgment and acceptance of their

admission under the terms set forth above.


                                          -2-
DATED this 14th day of March, 2019.




                               -3-
